                               UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ALABAMA
                                       NORTHERN DIVISION

 In the Matter of:                                 }
                                                   }
                                                   }
 Rick’s Inc.                                       }    Case No. 20-81043-CRJ-11
                                                   }
                                   Debtor(s)       }    Chapter 11
                                                   }
                                                   }
                                                   }
                                                   }

                                 ORDER TO SHOW CAUSE WHY
                     MOTION FOR AUTHORIZATION TO USE CASH COLLATERAL
                                   SHOULD NOT BE DENIED

        Before the Court is the Debtor’s Motion for Authorization to Use Cash Collateral filed on April 22, 2020
and scheduled for hearing on April 29, 2020. The Court has preliminarily reviewed the pleading and finds that
the Motion fails to include a 13- week budget projection which includes income and expenses for the last two
weeks in April, the month of May, the month of June, and the first two weeks in July, contrary to what the Motion
states that Exhibit “A” is. The Motion also fails to contain adequate information about the lender whose cash
collateral is sought to be used, including but not limited to, the amount of the secured claim, the secured creditor’s
collateral, and the adequate protection proposed for use of the cash collateral.

        IT IS THEREFORE ORDERED, ADJUDGED and DECREED that counsel for the Debtor must
appear telephonically on April 29, 2020 at 1:00 p.m. before the Honorable Clifton R. Jessup, Jr. and show cause
why the Motion for Authorization to Use Cash Collateral Should Not Be Denied for insufficient information
including the failure to provide a 13-week budget projection which covers the last two weeks in April, the month
of May, the month of June, and the first two weeks in July, and the failure to contain adequate information about
the lender whose cash collateral is sought to be used, including but not limited to, the amount of the secured claim,
the secured creditor’s collateral, and the adequate protection proposed for use of the cash collateral.

       The hearing will be held via an AT&T call-in number. The dial-in number is 1-877-336-1280. When
prompted, enter the access code #2749965. There is no security code, and please do not select any other feature.
Other cases or matters may be scheduled for telephonic hearing at the same time. Parties should call in five
minutes prior to the start of the hearing. Once connected, please mute your phone until your case is called. After
your hearing is completed, please hang up to end your call. To avoid disruption, telephonic hearing participants
are expected to call from a quiet location and are not permitted to use a "speaker" function or to place the call on
hold (as this may cause music or other noises to play during the hearings of other participants). Participants are
encouraged to call from a landline if possible.




     Case 20-81043-CRJ11           Doc 23    Filed 04/24/20 Entered 04/24/20 10:43:36              Desc Main
                                            Document     Page 1 of 2
      THIS HEARING WILL TAKE PLACE BY TELEPHONE ONLY. DO NOT COME TO THE
COURTHOUSE. PLEASE SEE THE COURT'S WEBSITE FOR ADDITIONAL INFORMATION
(www.alnb.uscourts.gov).

Dated this the 24th day of April, 2020.

                                                   /s/ Clifton R. Jessup, Jr.
                                                   Clifton R. Jessup, Jr.
                                                   United States Bankruptcy Judge




     Case 20-81043-CRJ11          Doc 23    Filed 04/24/20 Entered 04/24/20 10:43:36   Desc Main
                                           Document     Page 2 of 2
